Citation Nr: 1126833	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-32 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis with degenerative disc disease of the cervical spine. 

2.  Whether new and material evidence has been received to reopen a service connection claim for residuals of a right arm injury, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for an acquired psychiatric disability, to include a depressive disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for impotency, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to special monthly compensation based on loss of use of a creative organ.

6.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to February 1983 and March 1988 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office which, in pertinent part, denied entitlement to an evaluation in excess of 10 percent for degenerative arthritis and degenerative disc disease of the cervical spine; service connection for a right shoulder disorder, PTSD, and impotency; service connection for residuals of a right arm injury finding that new and material evidence had not been submitted to reopen the claim; and entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for residuals of a right arm injury.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With respect to the Veteran's service connection claim for PTSD, recent judicial caselaw addresses the consideration of his other symptoms of mental abnormality.  Specifically, the record also shows diagnosis of a depressive disorder.  The U.S. Court of Appeals for Veterans Claims has held that claims for service connection for PTSD should be considered to include claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim is not restricted to the diagnosis alleged, but includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Thus, this issue has been modified as reflected on the first page of the present decision and pursuant to the holding in Clemons.

The issues of entitlement to service connection for impotency and entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The service-connected cervical spine disorder is characterized by forward flexion of the cervical spine to 60 degrees, a combined range of motion of 310 degrees, objective findings of nerve root impingement most likely at C5-6 on the left, and subjective findings of tingling, numbness, and radicular pain in both upper extremities.  

2.  In a July 2005 rating decision, the RO denied service connection for residuals of a right arm injury.  The Veteran did not appeal that rating decision, and it became final.

3.  Evidence received since the final July 2005 RO decision is not new, does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim, nor is a right shoulder disability shown other than as addressed in Finding # 1.

4.  The evidentiary record shows a current diagnosis of depressive disorder, medical evidence finding that the current depressive disorder first manifested in service, and competent and credible complaints of the Veteran's having depression since service.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for degenerative arthritis with degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2010).

2.  The criteria for a separate 10 percent evaluation, but no higher, for neuropathy of the left upper extremity, associated with degenerative arthritis with degenerative disc disease of the cervical spine, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.123, 4,124, 4,124a, DCs 8510, 8610, 8710 (2010).

3.  The criteria for a separate 10 percent evaluation, but no higher, for neuropathy of the right upper extremity, associated with degenerative arthritis with degenerative disc disease of the cervical spine, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.123, 4,124, 4,124a, DCs 8510, 8610, 8710 (2010).

4.  New and material evidence to reopen the claim of entitlement to service connection for residuals of a right arm injury has not been received, and the Veteran's claim for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

5.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

6.  Giving the benefit of the doubt to the Veteran, an acquired psychiatric disability, to include a depressive disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In July 2007, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the July 2008 rating decision and July 2010 SOC explained the basis for the RO's action, and the SOC provided him with an additional period to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, this criteria was provided in the July 2007 VA letter that was sent to the Veteran.  The letter also met the criteria of Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was provided with the definition of new and material evidence and was informed of the reason for the last final denial of his service connection claim for a right arm injury and the information that was necessary to substantiate the underlying claim on the merit. 

With regard to the duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran also was afforded VA examinations in January 2010.  The examination reports obtained contain sufficient information to decide the issues decided herein, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service connection for right arm/right shoulder

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

As noted above in the Introduction, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen the prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, supra, aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  The Veteran originally filed a service connection claim for residuals of a right arm injury in August 2004.  He asserted that he had sustained a right arm injury in December 1989 in Panama.  The RO subsequently denied service connection, finding that, although there was evidence of a right arm injury in service, there was no evidence of a permanent residual or chronic disability as a result of the injury.  Because the Veteran did not appeal the rating action to the Board, which he had the right to do under the law, it became final.  

In April 2007, the Veteran filed a request to reopen his claim.

Evidence considered at the time of the last final rating decision included the STRs, which showed that the Veteran had a right forearm contusion in December 1989, when, while riding as a passenger in a Humvee, he caught his arm on a fence. 
X-rays of the right arm were negative.

Evidence received since the last final rating decision includes a statement from the Veteran in December 2008 describing the incident in service when he hit his arm on the fence while riding by in a Humvee.  He explained that the gate closed on his elbow and caused his right shoulder to pop out of joint momentarily.  He said he was hospitalized for two days then, still had shoulder problems, and in fact filed a separate service connection claim for the right shoulder.  A January 2010 VA examination report shows the Veteran stated that his right forearm contusion happened during active duty in Germany in the early 1980s.  He also said the right arm injury had resolved and he had no complaints whatsoever regarding the forearm and was not seeking compensation for that.  

In view of the Veteran's multiple, somewhat inconsistent statements regarding his right arm and shoulder, the Board views the two claims as part and parcel of one another, even though one was previously finally denied.  In that regard, the evidence submitted since the July 2005 rating decision is not new and material.  It is not clear why the Veteran has said that the right forearm injury took place in Germany in the early 1980s, when in fact the STRs show, and he has previously asserted, that the right forearm injury took place in December 1989 in Panama.  He otherwise reiterated the same recount of the right forearm injury that was noted in the STRs.  Although he added the information that his elbow was what got caught, and that he was hospitalized for two days, the information is essentially cumulative of the information that was previously considered.  Moreover, he does not appear to want to pursue the right forearm claim.  He focused primarily on his right shoulder injury at the time of the December 1989 gate incident, explaining that his right shoulder continued to bother him.  He said nothing about the right forearm (or elbow) being a problem.  The January 2010 VA examination report also reflects his statement that he is not seeking compensation for the right forearm and that he has had no complaints whatsoever in that regard.  This is not considered a withdrawal of the claim, because it does not meet the criteria under 38 C.F.R. § 20.202.  

Nonetheless, the evidence shows that the Veteran has no present complaints regarding his right upper extremity (other than radiculopathy, which is addressed, and allowed for compensation as service connected, below).  Therefore, the evidence submitted since the July 2005 rating decision is not new, does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim.  The evidence also does not bear directly and substantially upon the specific matter under consideration, nor is it so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is not new and material.  The Board will not reopen the claim of entitlement to service connection for residuals of a right arm injury, and will deny the claim of service connection for a right shoulder disorder, except as discussed in the immediately following section. 

III.  Increased rating for cervical spine

By way of history, the RO originally granted service connection for degenerative arthritis with degenerative disc disease of the cervical spine in July 2005, assigning a 10 percent evaluation, effective June 4, 2004.  

The Veteran filed an increased rating claim for his cervical spine disorder in April 2007.  In July 2010 he submitted a statement that he has pain with any movement of the neck, which should warrant a 20 percent rating.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's cervical spine disorder is currently rated under 38 C.F.R. § 4.71a, DC 5242, for degenerative arthritis.  DCs 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent disability rating.  

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degree; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5242 (2010)).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

A January 2010 VA examination report shows that the Veteran complained of intermittent left arm tingling into the middle and ring fingers.  He indicated that he had a home traction unit, which helped.   He also took Motrin fairly regularly, which also helped.  He would wake up at night because of his neck and only averaged about four to five hours of sleep at a time.  He got numbness and tingling in both hands at night.  Prolonged sitting aggravated the neck.  Also, occasionally rotating the neck in a certain direction would cause a marked increase in neck pain with numbness and tingling into the left hand and fingers.  He had no surgery, hospitalization, or reinjury.  He described no limitations in working or with activities of daily living.  He did not do any heavy lifting, pushing, or pulling, and he had a fairly sedentary occupation with minimal activities around the house.  He was fully functional with activities of daily living.

On physical examination of the cervical spine, deep tendon reflexes were 1+ to the biceps, triceps, and brachial radialis bilaterally.  There was no increased tone or clonus.  He had a negative Hoffman sign and motor function was 5 out of 5 in all muscle groups in the upper extremities to include intrinsic.  Sensation was intact throughout.  Distal pulses were 2+ and equal.  During range of motion testing with rotation to the right or lateral bending to the right he would get increased radicular symptoms into the left arm.  Range of motion was forward flexion from 0 to 60 degrees both active, passive, and against resistance, with no pain, fatigue, weakness, or incoordination with repetitive motion.  Extension was from 0 to 30 degrees both active, passive, and against resistance with no pain, fatigue, weakness, or incoordination with repetitive motion.  Left and right lateral bending was from 0 to 30 degrees both active, passive, and against resistance.  He did get some radicular symptoms into the right arm with lateral bending to the right but no pain, fatigue, weakness, or incoordination with repetitive motion.  Rotation to the right was 0 to 75 degrees and rotation to the left was 0 to 85 degrees.  Rotation to the right did reproduce the left arm symptoms but there was no pain, fatigue, weakness, or incoordination with repetitive motion.

X-rays of the cervical spine showed satisfactory alignment.  There was moderate narrowing of the intervertebral disc spaces at multiple levels and moderate anterior and posterior degenerative spur formation extending from C3-4-C6-7 levels.  Narrowing at the neural foramen was not suspected and oblique films were within normal limits.  No other significant abnormalities were noted.  The examiner commented that the Veteran had not had a magnetic resonance imaging (MRI) study done in several years but that the Veteran did have evidence during physical examination of nerve root impingement most likely at C5-6 on the left.  It was later noted that the Veteran had an MRI of the cervical spine in March 2005 that showed a herniated disc at C5-6, which was central on the left with minimal bulges at C2-3 through C7-T1.

The medical evidence shows that the severity of the Veteran's cervical spine disability does not warrant a rating higher than 10 percent under the general rating formula for rating the spine.  Specifically, forward flexion of the cervical spine was to 60 degrees.  The combined range of motion was 310 degrees; and repetitive movement caused no pain, fatigue, weakness, or incoordination of the cervical spine.  There also was no mention of any additional motion lost as a result of repetitive motion.  In addition, the Veteran did not have an abnormal gait or spinal contour as a result of any muscle spasms or guarding.  These findings more closely approximate the criteria for a 10 percent rating under DC 5242.

The Board has, however, considered whether the evidence warrants of a separate neurological evaluation, noting that the Veteran has complained of intermittent left arm tingling into the middle and ring finger and numbness and tingling in both hands at night.  During range of motion testing with rotation to the right or lateral bending to the right, he would get increased radicular symptoms into the left arm.  He also had some radicular symptoms into the right arm with lateral bending to the right.  Objective evaluation was negative, in that there was no increased tone or clonus; he had a negative Hoffman sign; motor function was 5 out of 5 in all muscle groups in the upper extremities to include intrinsic; sensation was intact throughout; and distal pulses were 2+ and equal.  However, the examiner determined that the Veteran did have evidence during physical examination of nerve root impingement most likely at C5-6 on the left; and a previous March 2005 MRI also showed a herniated disc at C5-6, which was central on the left with minimal bulges at C2-3 through C7-T1.

Diseases of the peripheral nerves, specifically the upper radicular group (fifth and sixth cervicals) are evaluated under 38 C.F.R. § 4.124a, DC 8510.  Incomplete paralysis is rated based on whether it is mild (20 percent rating), moderate (40 percent for major side and 30 percent for minor side), or severe (50 percent for major side and 40 percent for minor side).  Complete paralysis with all shoulder and elbow movement lost or severely affected, hand and wrist movements not affected warrants a 70 percent rating for the major side and a 60 percent rating for the minor side.  Neuritis and neuralgia of the upper radicular group are evaluated under DCs 8610 and 8710, respectively.  

Neuritis of the cranial or peripheral nerves is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, and is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of the cranial or peripheral nerves is characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Given that the Veteran's symptoms are wholly subjective and that he has normal sensory and motor functioning, separate 10 percent ratings, but no higher, are warranted to account for the pain, tingling, and numbness he experiences in his bilateral upper extremities.  Objective evaluation shows the Veteran had nerve root impingement most likely at C5-6 on the left and MRI findings of herniated disc at C5-6, but aside from this, neurological and sensory functioning was intact.  Thus, separate ratings higher than 10 percent are not warranted.

In addition, a rating higher than 10 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as the medical evidence demonstrates that the Veteran has never had any physician-prescribed bed rest.  

In evaluating the Veteran's claim, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the medical evidence shows that the Veteran's functional impairment associated with the cervical spine disability causes no functional limitations in his activities of daily living.  Moreover, he does not have any pain, fatigue, weakness, or incoordination with repetitive motion.  He has radicular symptoms into the bilateral upper extremities.  However, this functional impairment is considered in the separate 10 percent ratings assigned under DC 8510 in this decision, as well as the 10 percent rating assigned under DC 5242.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the service connected disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  He has not reported that he lost any time from work due to his service-connected cervical spine disorder.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration for the disabilities on appeal is not in order.

In light of the holding in Hart, supra, the Board has also considered whether the Veteran is entitled to "staged" ratings for his service connected cervical spine disorder, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  As the record does not show the Veteran has been rendered unemployable as a result of service-connected disability, an inferred TDIU claim is not warranted in this case.

The Veteran is competent to report symptoms associated with his cervical spine disorder, and there is no reason shown to doubt his credibility in this regard.  In fact, the Board has considered his subjective complaints of pain and numbness radiating into his bilateral upper extremities in assigning the separate 10 percent ratings for neurological impairment.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his cervical spine disability and his views are of no probative value.  And, even if his opinion were entitled to be accorded some probative value, it is far outweighed by the ample medical evidence of record demonstrating clinical analysis of the cervical spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

While separate 10 percent ratings are herein assigned for neurological impairment of the bilateral upper extremities, to the extent that any further increase is not warranted, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and an increased rating is not warranted. 

IV.  Service connection for an acquired psychiatric disorder

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, the amendment would apply in the Veteran's case.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

For injuries alleged to have been incurred during participation in combat, the law provides a relaxed evidentiary standard of proof to determine in-service incurrence. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision does not establish a presumption of service connection; rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  Id. "Satisfactory evidence" is credible evidence.  Collette, supra, at 392.  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

As noted above, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, supra.

The Veteran seeks service connection for PTSD.  As described in the Introduction, the issue has been modified to include his depressive disorder.  

He submitted a stressor statement that his unit was deployed to Panama in September 1989 and again in November 1989 for "Operation Just Cause."  He recalled that upon entering the city on the second deployment in November, "all hell broke loose" and they started taking heavy gunfire.  He stated that the night of fighting was very intense and he was scared and that bullets were hitting all around him.  He was able to help a platoon member who was "frozen with fear" and they wound up at an Air Force Base where they crossed an alley heavy with gunfire until eventually they made it to a gym where some US military medical staff were setting up a temporary aid station.  Later they were sent out on detail to retrieve dead bodies.  He indicated that he had blocked out everything that was going through his mind as best he could.  

He also stated that prior, to his second deployment to Panama, he started to have relationship trouble with his wife after he discovered that she was cheating on him.  He drove home to Texas and filed for a divorce prior to returning to Panama in November 1989.  When he returned to the States in February 1990, he and his wife tried to resolve things and attended counseling sessions.  However, he stated that later she had two guys "jump" him at a nightclub and he ended up with a laceration that required 21 sutures after being hit in the head with a beer bottle that caused him to lose consciousness.  He indicated that he fell into a deep depression that lasted quite a while.  He recalled that he would be working and would have an overwhelming bout of emotion and would have to find a place to cry.  The effects of all of this had stayed with him over the years, affecting him sexually and mentally.  He stated that he is currently on medication for depression.  He also stated that other things had affected him from his tour in Panama due to the nature of the combat.  It was in a city and when he would enter a big city he had vertigo, cold sweats, mild shaking, and claustrophobia.  Loud, sharp noises resembling gunshots also sent him into a momentary panic.  He said that his "mind has not been right" since returning from Panama.

Service personnel records show that the Veteran earned, in pertinent part, the Combat Infantryman Badge for his service as an infantryman in the U.S. Army.  STRs also reflect service in Panama.  As his service decorations include one that denotes exposure to combat, the Veteran's statements regarding his experience in Panama are presumed credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

STRs show that in January 1990 the Veteran was treated for a laceration to the left side of his head during a fight at a "beer bust."  He was diagnosed with an adjustment disorder with depressed mood, and alcohol intoxication.

After service, a June 2000 private treatment record notes the Veteran complained of anxiety.

A May 2007 VA mental health psychosocial assessment shows the Veteran reported getting about five hours of sporadic sleep per night because of nightmares.  He indicated that he had them about two times a week and that they had begun when the Persian Gulf War came about.  The nightmares had subsided, but now with the stress of a pending divorce (from his present wife) the nightmares came back.  He reported that being in Panama there was a lot of driving in trucks and being shot at.  His nightmare consisted of being a car and being chased and shot at.  It was always the same nightmare.  His wives had told him that he talked in his sleep, twitched, jumped, and threw things.  One time he hit his wife in the face.  He also indicated that he became startled upon hearing a loud noise and that sometimes he was over-emotional and easily irritated and angered.  He denied suicidal or homicidal ideation.  He said he had been previously treated with antidepressants in 1998 for one year after the divorce.  He also reported drinking approximately 20oz of liquor every night to help him sleep.

His symptoms were listed as: history of traumatic event; recurrent nightmares; intense psychological reactivity to reminders of the trauma; physiological reactivity to reminders of the trauma; efforts to avoid reminders of the event; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; and exaggerated startle response.  The Axis I diagnosis was "rule out" PTSD.  

The Veteran continued to receive outpatient therapy through VA through June 2008, as reflected in the record, and the Axis I diagnosis continued to reflect a need to " rule out" PTSD.

A January 2010 VA examination report shows the Veteran reported that he had a divorce while in service.  He said he was in Panama involved in combat activities when he received word that his wife was being unfaithful to him.  He felt helpless and depressed then, and when he returned to the United States.  The examiner noted that the Veteran appeared depressed as he spoke.  The Veteran also reported that he was involved in some combat and also had to pick up dead bodies and that if he thought about it he could "get real depressed."  He stated that he went to mental health treatment after he returned from Panama to help his failing marriage.  The examiner noted the January 1990 treatment in service for laceration to the head and alcohol intoxication and that the Veteran apparently was hit in the head with a beer bottle.  There also was a note in the STRs in July 1991 noting treatment for alcohol abuse.  He was noted to have been prescribed antidepressant medication in 1998 when involved in another failed relationship.  The examiner noted that the Veteran sought treatment in May 2007 and was given a diagnosis of "rule out" PTSD, but that this diagnosis was changed to mood disorder in February 2009.  (The February 2009 VA treatment record is not in the claims file.)  The examiner commented that the main focus of the sessions was related to the Veteran's difficulties in relationships with women.  He currently took antidepressants for his depression.

The Veteran reported that he had a number of frightening experiences in Panama.  He stated that they were constantly transporting equipment and people and would come under fire.  He recalled that the most traumatic event was when they had loaded up dead bodies all day.  He indicated that he would try not to think about it or he would become "more depressed."

The examiner found that the Veteran met the DSM-IV criterion for a stressor to diagnose PTSD.  He did have rare nightmares, but they did not appear to be related to his most traumatic experiences in Panama.  He reported intrusive memories but did not clearly meet the avoidance criterion in the examiner's opinion.  He said he could get close to others and had an ability to connect with other people from his point of view.  He did not report any clear avoidance symptoms.  He had difficulty sleeping, but the examiner found that this appeared to be more consistent with depression.  The Veteran was clinically depressed in the examiner's opinion.  He had had suicidal ideation in the past but denied that he had any thoughts of suicide in the past several years.  He slept very poorly and woke up frequently at night.  He lacked zest and enthusiasm and had lost some of his interests in usual activities.  He felt sad and helpless and down, with regard to his many failed relationships in particular.  There was evidence in the service record and in his report that he began exhibiting depressive symptoms for the first time related to the breakup of his marriage while in the service.  He reported worrying but this appeared to be related to his depression and concerns about his relationships with females.

On mental status examination, the Veteran appeared somewhat sad and had a downcast expression.  His motor activity and speech were unremarkable except for some apparent slowing.  His mood was sad, and his range of affect was relatively constricted.  The Axis I diagnosis was depressive disorder.  The examiner reiterated that there was evidence in the STRs that the Veteran had been experiencing depressive symptoms in service related to the breakup of his first marriage.  This had become a chronic pattern over the years.  He was diagnosed with adjustment disorder, depressed, at that time, but it had now become a chronic depressive condition, in the examiner's opinion.

The record shows competent and credible evidence that the Veteran was exposed to combat stressors during his service in Panama.  However, there is no probative diagnosis of PTSD of record, as the Veteran apparently does not meet all of the DSM-IV criteria for a PTSD diagnosis.  Nonetheless, the January 2010 examiner diagnosed the Veteran with a depressive disorder and noted that he first started experiencing depressive symptoms in service related to his relationship struggles with his wife.  The examiner further commented that the depression in service had become a chronic disorder over the years, and now the Veteran had a chronic depressive disorder.  Thus, the medical evidence establishes that the Veteran has had a chronic depressive disorder since his military service.  The examiner's assessment is consistent with the record, as the STRs do reflect a finding of a depressive disorder during the Veteran's military service.

The record also shows the Veteran's credible and competent complaints of feeling depressed since service.  Lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, supra.  The Veteran has consistently reported depression related to his failed relationship in service.  The Veteran is clearly competent to describe incidents and/or symptoms in service, and his lay report is entitled to some probative weight.  Although the Veteran reportedly did not seek treatment with antidepressants until 1998 or as reflected in the claims file until 2007, he also stated that he made an effort to block the memories of his experiences in service.  

In summary, the evidence shows a finding of depressive disorder in service, a post-service medical opinion that the Veteran's current chronic depressive disorder first manifested in service, and the Veteran's competent and credible assertions of experiencing depression since service.  Thus, the record shows the presence of continuity of symptomatology of a depressive disorder from service and during the 20 years before the first diagnosis of depressive disorder was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

For these reasons, the Board finds that a reasonable doubt as to service connection is presented by the evidence, and such doubt is resolved in the Veteran's favor so that service connection for an acquired psychiatric disorder, specifically a depressive disorder, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.     


ORDER

Entitlement to an evaluation in excess of 10 percent of degenerative arthritis with degenerative disc disease of the cervical spine is denied.

Entitlement to a separate 10 percent rating for radiculopathy of the left upper extremity associated with degenerative arthritis with degenerative disc disease of the cervical spine is granted, subject to the rules for payment of monetary benefits.

Entitlement to a separate 10 percent rating for radiculopathy of the right upper extremity associated with degenerative arthritis with degenerative disc disease of the cervical spine is granted, subject to the rules for payment of monetary benefits.

New and material evidence has not been received to reopen the service connection claim for residuals of a right arm injury, and the claim is denied.

Entitlement to service connection for a right shoulder disorder (except as subsumed in the grant of a separate compensable rating for radiculopathy of the right upper extremity) is denied.

Entitlement to service connection for an acquired psychiatric disability, to include a depressive disorder, is granted.


REMAND

The Veteran seeks service connection for impotency, to include as secondary to his (now) service-connected psychiatric disorder.  

An August 2008 statement from Dr. R. noted that the Veteran's erectile dysfunction (ED) was primarily due to a testosterone deficiency.  However, Dr. R. submitted another statement in August 2009, to the effect that the Veteran had a known diagnosis of PTSD and that his ED was at least as likely as not due to his PTSD.

A January 2010 VA examiner found that the Veteran had a diagnosis of ED and hypogonadism.  The examiner noted that, according to the VA treatment records, he did not have a diagnosis of PTSD.  The examiner further found that neither the ED nor the hypogonadism was caused by, or attributable to, the PTSD or the antidepressants he was taking.

Neither medical opinion is very helpful in resolving this issue.  Dr. R. made a bald assertion without offering any rationale for the opinion that the Veteran's erectile dysfunction was due to his PTSD, which is particularly important since Dr. R. seemed to change his professional opinion regarding the cause of the Veteran's erectile dysfunction from the previous opinion that the cause was testosterone deficiency.  The opinion from the VA examiner also is not probative, because the basis for the opinion that the erectile dysfunction was not caused by PTSD essentially was the lack of a confirmed diagnosis of PTSD.  While it is true that there is no probative diagnosis of PTSD, the medical evidence shows a diagnosis of depressive disorder, for which the Veteran is now service connected.  Any probative opinion addressing the issue of ED must address whether the impotency has been caused or aggravated by the Veteran's service-connected depressive disorder.  

Moreover, the issue of service connection on a direct basis also should be addressed.  The STRs show that the Veteran had bilateral inguinal herniorrhaphies performed in August 1991, with a bilateral spermatic cord lipomata.  The medical opinion should address whether there is any relationship between those procedures and the Veteran's present erectile dysfunction. 

The issue of entitlement to special monthly compensation for loss of use of a creative organ is inextricably intertwined with the issue of service connection for erectile dysfunction, and thus cannot be decided until the directives of the remand are accomplished.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether he is receiving any current treatment for his erectile dysfunction, and obtain any pertinent records.  

2.  Obtain any recent, pertinent VA treatment records pertaining to erectile dysfunction and/or his depressive disorder including but not limited his February 2009 VA psychiatric treatment record.

3.  After completion of #1 and #2, schedule the Veteran for a VA genitourinary examination to determine the following:

Whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's service-connected depressive disorder caused or aggravated his erectile dysfunction; or whether such a causal or aggravation relationship between the depressive disorder and erectile dysfunction is unlikely (i.e. less than a 50/50 degree of probability).

Whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's erectile dysfunction is caused by any event in service including his surgery in August 1991 for excision of spermatic cord lipomata and bilateral inguinal hernia repair; or whether such a causal relationship between the erectile dysfunction and service is unlikely (i.e. less than a 50/50 degree of probability).

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology beyond the natural progress of the disease which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  When the development requested has been completed, review and readjudicate the case on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


